GRIFFIN, J.
This is a motion to dismiss an appeal from a judgment of the Superior Court of Fresno County under the provisions of Rule V of the Rules for the Supreme Court and District Courts of Appeal.  The certificate of the county clerk of the county of Fresno shows that no request or instruction to the reporter to prepare a transcript and no request to the clerk to prepare a transcript have ever been *382filed. No papers or documents have been filed with the clerk relating to an appeal from the judgment excepting the notice of appeal. The legal time within which to do so has expired. The motion is granted and the appeal is dismissed. ■
Marks, Acting P. J., concurred.
Barnard, P. J., being absent, did not participate herein.